Citation Nr: 0941546	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-28 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess 50 percent for a panic 
disorder without agoraphobia (formerly claimed as anxiety 
disorder with somatization).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1968 to September 1970.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2006 rating decision by the Philadelphia Regional Office (RO) 
of the Department of Veterans Affairs (VA) that continued a 
50 percent rating for anxiety disorder with somatization.  In 
August 2008, the Veteran's representative requested a hearing 
before a member of the Board.  In a September 2009 
appellant's brief, the Veteran's representative cancelled the 
hearing request.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The Veteran's service-connected panic disorder has been 
manifested by occupational and social impairment with panic 
attacks more than once a week, disturbances of motivation and 
mood, and difficulty in establishing occupational and social 
relationships.  Occupational and social impairment, with 
deficiencies in most areas; impairment in thought process; 
near-continuous panic or depression affecting the ability to 
function independently; spatial disorientation; unprovoked 
irritability with periods of violence; evidence of 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; and 
neglect of personal appearance and hygiene have not been 
shown. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for a panic disorder without agoraphobia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
(DC) 9412 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
However, the VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, an October 2005 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the Veteran and what information and evidence would be 
obtained by VA.  A January 2008 letter provided additional 
notice and provided the Veteran with information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  

After issuance of the January 2008 letter, and an opportunity 
for the Veteran to respond, the March and June 2008 
supplemental statements (SSOC's) of the case reflect 
readjudications of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters remaining on appeal. Pertinent 
medical evidence associated with the claims file in 
connection with this matter consists of private records, VA 
medical records and reports of VA examinations and 
evaluations in November 2005, February 2006, and February 
2008.  Also of record and considered in connection with the 
appeal are various written statements provided by the Veteran 
and by his representative, on his behalf.  The Board also 
notes that no further RO action on the claims on appeal is 
warranted.

In sum, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
claims remaining on appeal, at this juncture.  See Mayfield, 
20 Vet. App. At 543. 

II.  Factual Background, Criteria, & Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service-connected panic disorder without 
agoraphobia has been assigned a 50 percent disability rating 
under the General Rating Formula for Mental Disorders 
(38 C.F.R. § 4.130, Code 9411).  He essentially contends that 
a higher rating is warranted.

Under Code 9412, a 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130.

With regard to the Global Assessment of Functioning (GAF) 
scores assigned, the Board notes that the GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
According to the American Psychiatric Association's DSM-IV, 
GAF scores from 41 to 50 indicate serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social or 
occupational functioning (e.g., no friends, unable to keep a 
job).  See 38 C.F.R. § 4.130 (incorporating by reference VA's 
adoption of the DSM-IV for rating purposes).

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF Scores.  See 38 
C.F.R. § 4.130 (2009).  Accordingly, a certain GAF score does 
not automatically equate to any particular percentage in the 
Rating Schedule.  Rather, it is but one factor to be 
considered in conjunction with all the other evidence of 
record.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate this claim for increase, 
and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Here, September 2001 to January 2008 treatment records from 
the Philadelphia VA Medical Center (VAMC) included a February 
2004 treatment record that found that the Veteran's insomnia 
was related, in part, to his panic disorder.  Subsequent 
records showed that the Veteran experienced panic attacks.  
Mental status exams noted that he had no thought disorder and 
his speech was described as regular in rate and rhythm.  
There was no suicidal ideation or agitation and his judgment 
and insight were intact.  His mood and affect was described 
as irritable.  A January 2008 record noted that the Veteran 
had a GAF score of 50 in September 2007.  He was chronically 
tense and found work to be stressful.  His mood and effect 
were neutral.  There was no thought disorder or suicidal or 
homicidal ideations.  His Judgment and insight were intact.  
He was diagnosed with post-traumatic stress disorder 
(PTSD)/panic disorder.   

October 2001 to December 2005 private treatment records 
reported that the Veteran was anxious all of the time and 
included a diagnosis of anxiety disorder and panic attacks.  

On November 2005 VA examination, it was noted that the 
Veteran had worked various jobs during his lifetime.  Since 
1992, he had been and continued to be a truck driver.  He 
remained married for 36 years and had 3 sons.  He had no 
legal issues.  It was noted that he was not a loner.  He 
maintained contact with friends and went to dinner 
approximately once every couple of months with his wife.  He 
maintained good contact with his family.  On mental status 
examination, he was friendly, informative, neatly dressed and 
well-groomed.  He had normal speech and psychomotor 
functions.  He was oriented to time, person, and place and 
his memory was normal for recall, remote, and recent events.  
His intellectual and cognitive functions were normal.  His 
mood was slightly low and his affect was anxious.  His level 
of anxiety varied between moderate to high throughout the 
interview.  He had no history of hallucinations nor did he 
have any episodes of psychotic thinking.  He denied suicidal 
or homicidal ideations.  He complained of chronic insomnia 
with difficulty falling and staying asleep and had associated 
dreams about combat.  His energy was low.  His insight and 
judgment were very good.  The examiner noted that the Veteran 
continued to have panic attacks that had markedly reduced in 
frequency.  The examiner found that the Veteran had very 
prominent symptoms of PTSD with high intensity for symptoms 
related to re-experiencing the stressor(s) and increased 
arousal and a moderate to low intensity of symptoms related 
to avoidance behavior.  His multiaxial diagnosis was PTSD 
related to military combat, severe; and panic disorder 
without agoraphobia, mild intensity.  His Axis IV diagnosis 
was that he had persistent worry and concern about his 
psychiatric symptoms.  He had hoped that his panic disorder 
symptoms would improve.  He had a GAF score of 48 based upon 
his psychiatric symptoms.  

In February 2006, the Veteran failed to report for VA 
examination, however the VA examiner reviewed the claims file 
and noted that it appeared that the Veteran initially had 
symptoms that were mainly anxiety mixed with some other 
components that had psychological representation, but did not 
have a sufficient number of physical symptoms to warrant a 
full diagnosis of panic disorder.  Recently, the Veteran had 
a continuation of his anxiety disorder and the somatization 
had extended to include the usual physiologic symptoms 
associated with a panic disorder such as sweating, shortness 
of breath, feelings of impending doom, shakiness, dizziness, 
etc.  The examiner noted that the Veteran had PTSD that 
appeared to be independent of his anxiety and panic disorder.  
The symptoms of the panic disorder were clear and fulfilled 
the requirements of a panic disorder without agoraphobia.  
The examiner noted that the Veteran's symptoms related to 
PTSD were separable from those of his panic disorder.  The 
examiner opined that the Veteran's panic disorder without 
agoraphobia was at least as likely as not that the Veteran's 
anxiety disorder with somatization evolved into the current 
panic disorder.  The diagnosis of an anxiety disorder was no 
longer accurate or active since the Veteran's main disorder 
was better accounted for and described by his panic disorder.  

In March 2006 correspondence, Dr. M. F. G., a VA physician 
noted that he had been treating the Veteran for panic 
disorder since 2001.  The Veteran had panic attacks eight 
times per month.  His symptoms related to PTSD included 
nightmares about Vietnam, being easily startled, reluctancy 
to form relationships with others due to general mistrust, 
avoiding contact with Asians, and intrusive memories.  His 
symptoms were pervasive and severe.  He forced himself to go 
to work despite the fact that his anxiety increased when he 
drove his truck.  He had an established routine and would not 
be able to manage further responsibilities at work.  At home, 
he did not fully participate in family life.  He did not do 
chores and did not engage in childcare (with grandchildren), 
although he enjoyed family celebrations.  He was too easily 
irritated by the demands of domestic responsibilities.  His 
wife talked to him only when necessary and avoided contact 
with him due to his irritability.  He was chronically 
depressed due to recurrent panic attacks.  He had insomnia 
for many years.  His insomnia was secondary to the depressed 
mood and chronic anxiety.  He did not look forward to 
anything.  He had low energy.  

On February 2008 VA examination, it was noted that the 
Veteran had been employed full-time and he denied that his 
psychiatric symptoms interfered with his ability to carry out 
his job functions.  He had been married for 39 years, had 
three children, and two grandchildren.  He had maintained 
some of his usual social activities that included occasional 
outings for dinner with his wife and good contact with his 
family.  The examiner noted that the Veteran continued to 
have three main symptom clusters for PTSD that consisted of 
re-experiencing the stressor(s), avoidance behaviors, and 
symptoms of increased arousal.  In association with these 
three clusters, the Veteran had a low frustration threshold 
and periodic outbursts of anger.  He was hypervigilant and 
had an exaggerated startle response.  He claimed he had 
periodic times of feeling low with low motivation and energy 
level.  On mental status examination, he was very friendly 
and informative.  He was neatly dressed.  His speech was 
clear, of normal rate and content.  His psychomotor functions 
were normal.  He had no difficulty carrying out activities of 
daily living.  He was oriented to time, person, and place, 
and his memory was normal for remote and recent events.  His 
intellectual and cognitive functions were also normal.  His 
mood was euthymic and his affect was anxious.  His level of 
anxiety was moderately high throughout the interview.  He had 
no history of inappropriate behavior.  He complained of 
having unexpected brief thoughts of suicide that were not 
associated with suicidal planning.  He had no homicidal 
thoughts.  He had a long history of chronic insomnia with 
difficulty initiating and maintaining sleep.  This was 
associated with recurrent dreams of the military and night 
sweating.  He had a decreased level of energy and a normal 
motivational level.  He complained of having persistent 
irritability at a high level.  His insight and judgment were 
excellent.  

The VA examiner commented that the Veteran's current 
psychiatric symptoms were identical to the symptoms that he 
had during his prior VA evaluations.  The symptoms were also 
the same as observed by Dr. Dr. M. F. G.  The examiner noted 
that it was very common for panic disorders including panic 
attacks to be associated with other anxiety disorders such as 
generalized anxiety disorder, PTSD, and acute stress 
disorder.  It appeared initially that the Veteran's prominent 
symptoms were related to a panic disorder.  On subsequent 
evaluations, the Veteran had blatant symptoms of PTSD.  The 
Veteran's core problem and most prominent and salient 
symptoms were associated with PTSD.  The examiner requested 
that the Veteran's diagnosis be changed from a primary 
diagnosis of panic disorder to one of PTSD.  The disorder was 
severe in intensity.  The panic disorder was secondary to the 
PTSD and was rated as having a moderate intensity.  The 
examiner stated that the Veteran had two related psychiatric 
diagnoses: PTSD and secondary panic disorder without 
agoraphobia.  The Veteran was able to carry out his normal 
daily activities.  The Veteran's psychiatric symptoms occur 
daily and last for most, if not all, day.  The Veteran had 
complaints related to insomnia, recurrent memories of the 
military, flashbacks of the military and irritability.  He 
had a low level of socialization and decreased motivation in 
attending family functions.  He was fully able to maintain 
his activities of daily living in addition to personal 
hygiene.  He was assigned a GAF score of 44.  

In a June 2008 rating decision, the RO denied the Veteran's 
claim seeking service connection for PTSD.  The Veteran has 
not appealed that decision and this matter is currently not 
before the Board.  

Based on a review of the evidence of record, and for the 
reasons expressed below, the Board concludes that the greater 
weight of probative evidence is against the assignment of a 
disability rating for panic disorder in excess of 50 percent 
at any time during the pendency of this appeal.  In essence, 
the Board finds that the Veteran's panic disorder has been 
shown to more closely approximate the criteria for a 50 
percent rating.

Although the VA examiner indicated that the Veteran's 
symptoms of PTSD were separable from those of his panic 
disorder, the VA examiner also indicated on February 2008 VA 
examination that the Veteran's service-connected panic 
disorder was related to his PTSD.   As the diagnosis of PTSD 
and panic disorder were found to be interrelated and given 
the similar nature of the conditions, the Board will give the 
benefit of the doubt to the Veteran and examine all symptoms 
as if they were the result of the service-connected panic 
disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (Observing that when it is not possible to separate 
the effects of a service-connected condition and a non- 
service-connected condition, the provisions of 38 C.F.R. 
§ 3.102 mandates that reasonable doubt on any issue was to be 
resolved in the veteran's favor, and that all signs and 
symptoms be attributed to the service- connected condition).

The Board notes that the evidence of record reveals that the 
Veteran still sufferers from insomnia, irritability, chronic 
anxiety, sweating, shortness of breath, feelings of impending 
doom, shakiness, dizziness, panic attacks up to eight times 
per month, avoidance behaviors, re-experiencing stressor 
events, and symptoms of increased arousal.   He had a low 
frustration threshold and periodic outbursts of anger.  He 
was hypervigilant and had an exaggerated startle response.  
He did not fully participate in family life.  He was too 
easily irritated by the demands of domestic responsibilities.  
He was chronically depressed due to recurrent panic attacks.  
He had low motivation and energy.  He complained of having 
unexpected brief thoughts of suicide that were not associated 
with suicidal planning.  However, such manifestations were 
already contemplated by the 50 percent rating currently 
assigned for his panic disorder.  He never presented several 
of the criteria required for a disability rating of 70 
percent, including obsessional rituals that interfered with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; or neglect of personal appearance and 
hygiene.

With regard to any occupational impairment, the Board notes 
that in March 2006 correspondence, Dr. M. F. G., a VA 
treating physician, indicated that the Veteran forced himself 
to go to work despite the fact that his anxiety increased 
when he drove his truck.  Although it was determined that the 
Veteran would not be able to manage further responsibilities 
at work, he had an established routine and did not report 
that he missed any work due to his service-connected 
psychiatric disorder.  Also, on February 2008 VA examination, 
the Veteran reported that he had been employed full-time and 
denied that his psychiatric symptoms interfered with his 
ability to carry out his job functions.  

In addition, while it is clear that the Veteran has some 
difficulty in establishing and maintaining effective social 
relationships, he clearly has the ability to do so.  The 
evidence shows that he maintained good contact with his 
family, remained married for 39 years, and went on occasional 
social outings.  

The Board finds that the greater weight of the evidence 
remains against granting a 70 percent rating or higher for 
his PTSD.

Furthermore, the Board notes that many of symptoms noted 
under the criteria for a 50 percent rating are also absent in 
this case, as he has never presented with flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; or impaired abstract thinking.

During various mental status examinations while participating 
in treatment at the VAMC, as well as during his VA 
compensation and pension evaluations, the Veteran was 
consistently found to be friendly, informative, neatly 
dressed and well-groomed.  His speech was clear, of normal 
rate and content.  He was oriented to time, person, and 
place.  His memory was normal for recall, remote, and recent 
events.  His intellectual and cognitive functions were 
normal.  His insight and judgment were very good to 
excellent.  He had no difficulty carrying out activities of 
daily living.  

Although GAF scores have ranged from 44 to 50, which 
reflected serious symptoms or serious impairment in social, 
occupational, or school functioning, the Board has previously 
considered the subjective and objective symptoms that have 
been reported at the time of when the GAF scores have been 
assigned.  The Board notes that GAF scores are only one 
indication of the severity of a given service-connected 
mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411; 
see also Carpenter, supra.  As previously discussed above, 
the overall evidence of record on does not reflect that the 
Veteran's symptomatology is so severe as to merit a 70 
percent evaluation.    

The Board further finds that the Veteran has not been shown 
to have total occupational and social impairment due to his 
panic disorder, and does not warrant a 100 percent rating.  
As noted, he has not been shown to experience persistent 
delusions or hallucinations or grossly inappropriate 
behavior.  There is no evidence of an intermittent inability 
to perform activities of daily living, or of disorientation 
to time or place.  He has not manifested memory loss so 
severe as to result in the loss of names of close relatives, 
his own occupation or his own name.  

For these reasons, the Board concludes that the Veteran's 
service-connected panic disorder most closely approximates 
the criteria for a 50 percent rating throughout the rating 
period on appeal.

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability. If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009). In this case, the Board finds that the 50 percent 
evaluation provided by the rating schedule under Code 9412 
appropriately reflects the disability level and 
symptomatology of the Veteran's psychiatric condition. 
Accordingly, no referral for extraschedular consideration is 
warranted. Id.

Overall, the evidence does not support an evaluation in 
excess of 50 percent for a panic disorder, and the claim for 
that benefit must be denied. 38 C.F.R. §§ 4.3, 4.7.

Finally, consideration has been given to assigning a staged 
rating; however, at no time during the period in question has 
the disability warranted a higher rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119. 


ORDER

An evaluation in excess 50 percent for a panic disorder 
without agoraphobia is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


